Title: From Alexander Hamilton to Maturin Livingston, [21 January 1796]
From: Hamilton, Alexander
To: Livingston, Maturin



[New York, January 21, 1796]
Sir

It is not my wish to cavil nor can I as a reasonable man have any desire to pursue the question between us further than a due regard to my own delicacy may demand. But having weighed maturely the contents of your letter of yesterday I am obliged to think that it is not sufficiently explicit. The course of your own ideas and conduct hitherto must afford you a consciousness whether on the occasion alluded to there could have been an intention on your part to throw at me the imputation menti⟨oned⟩ in my first letter, and if there was any situation which may prevent a recollec⟨tion⟩ of what passed, it is still in your power at this time to satisfy what is due to delicacy by a disavowal of the exceptionable sentiment.
I am Sir   Your humble ser,

M Livingston Esq

